Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HSU (US 2020/0409427).
Regarding claim 1 HSU discloses:
A foldable display device comprising: 
a display panel (e.g. 93, Fig.1) comprising a first display area, a second display area (e.g. above and below 2 Fig.1), and a foldable display area (e.g. above 2 Fig.1) between the first display area and the second display area; 
a first base plate (e.g. 91 Fig.1) overlapping a portion of the foldable display area to guide folding and unfolding of the display panel (as indicated e.g. Fig.10); 
a second base plate (e.g. 92 Fig.1) overlapping another portion of the foldable display area to guide the folding and the unfolding of the display panel together with the first base plate (as indicated e.g. Fig.10); 

a second rotor (e.g. 4 Fig.8) coupled to the second base plate to rotate around a second virtual rotation axis (e.g. center of semi-circle formed by 4 shown Fig.7) in a direction opposite to a rotating direction of the first rotor (as indicated e.g. Fig.10); 
a follower (e.g. 5, 6, 29 Fig.9) in contact with the first and second rotors and reciprocating in a first direction by rotation of at least one of the first and second rotors (e.g. motion of 5, 6, 29, paragraphs [0039]-[0040]); and 
a bracket (e.g. 22 Fig.9) coupled to the first and second rotors (indicated via dotted lines Fig.2) to guide a rotation path of each of the first and second rotors (shown e.g. Fig.8, 3/4 being guided upward through holes in unlabeled/shown 22).

Regarding claim 2 HSU discloses:
a hinge cover (e.g. 21 Fig.2) coupled to the bracket to limit movement of the follower in a direction other than the first direction (e.g. retaining 29 at its location within 2 as indicated via dotted lines Fig.2).

Regarding claim 3 HSU discloses:
the follower is arranged between the bracket and the hinge cover (as shown/indicated via dotted lines Fig.2).

Regarding claim 4 HSU discloses:


Regarding claim 5 HSU discloses:
the second rotor comprises a second curved surface (e.g. 42 extending from 41 Fig.6) having a diameter corresponding to the second rotation axis (as shown e.g. Fig.6, Fig.7) and a second groove of a spiral shape on the second curved surface (groove between walls of 32 and 324 Fig.9).

Regarding claim 6 HSU discloses:
the follower comprises: 
a first pin (e.g. 61 Fig.9) arranged to be inserted into the first groove of the first rotor and moved within the first groove (as indicated via dotted line Fig.9); and 
a second pin (e.g. 51 Fig.9) arranged to be inserted into the second groove of the second rotor and moved within the second groove (as indicated by dotted line Fig.9), wherein the first and second pins convert the rotation of the first and second rotors into straight line motion of the follower (e.g. the linear motion of 52/62 Fig.9), and wherein the first direction is parallel to the first and second rotation axes (as indicated by the orientations of 37, 47, 52, 62 Fig.2).

Regarding claim 7 HSU discloses:
the first rotor and the second rotor concurrently rotate at a same angle in directions opposite to each other (as indicated between Fig.5/Fig.6 and Fig.7).

Regarding claim 8 HSU discloses:
spiral directions of the first groove and the second groove are opposite to each other (as indicated e.g. Fig.7).

Regarding claim 8 HSU discloses:
the bracket comprises: 
a first side portion (e.g. side of 22 left of 225 Fig.2) arranged to engage with a side surface of the first rotor (as indicated via dotted lines Fig.2) to guide the rotation path of the first rotor (described paragraph [0036]); and 
a second side portion (e.g. side of 22 right of 225 Fig.2) corresponding to an opposite side of the first side portion (shown e.g. Fig.2), and arranged to engage with a side surface of the second rotor to guide the rotation path of the second rotor (as described paragraph [0036]).

Regarding claim 10 HSU discloses:
wherein a first side surface of the first rotor is in surface contact with a first side surface of the follower (e.g. 6 clamped to 4 Fig.2), and a first side surface of the second rotor is in surface contact with a second side surface of the follower (e.g. 5 clamped to 3 Fig.2) opposite to the first side surface of the follower (opposite across 29 e.g. Fig.2) (see also annotated figure below).

Regarding claim 11 HSU discloses:


Regarding claim 12 HSU discloses:
on a plane, the first side surface of the follower and the second side surface of the follower are symmetric with each other with respect to a symmetry axis corresponding to a second direction (180 degree symmetry as indicated below), and the second direction is a direction perpendicular to the first direction and parallel to an unfolded state of the display panel (as shown e.g. Fig.5/Fig.6) (annotated below).

    PNG
    media_image1.png
    460
    400
    media_image1.png
    Greyscale

Regarding claim 13 HSU discloses:
the bracket comprises: 
a first bracket (e.g. left side of 22 Fig.2) arranged to engage with a second side surface of the first rotor to guide the rotation path of the first rotor (described paragraph [0036]); and 
a second bracket (e.g. right side of 22 Fig.2) arranged to engage with a second side surface of the second rotor to guide the rotation path of the second rotor (as described paragraph [0036]), and wherein the foldable display device comprises a first hinge group comprising the first rotor, the second rotor, the first bracket, the second bracket, and the follower (e.g. structure shown Fig.1).

Claim(s) 1, 10, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2019/0166703).
Regarding claim 1 KIM discloses:
A foldable display device comprising: 
a display panel (e.g. 50, FIG.4) comprising a first display area, a second display area (e.g. sections above 110 and 120 FIG.4), and a foldable display area (e.g. above 150 FIG.4) between the first display area and the second display area; 
a first base plate (e.g. 110 FIG.4) overlapping a portion of the foldable display area (50 atop 110 e.g. FIG.2) to guide folding and unfolding of the display panel (indicated Fig.2); 
a second base plate (e.g. 120 FIG.4) overlapping another portion of the foldable display area (50 atop 120 Fig.2) to guide the folding and the unfolding of the display panel together with the first base plate (indicated Fig.2); 
a first rotor (e.g. 310 FIG.5) coupled to the first base plate (described e.g. paragraph [0102]) to rotate around a first virtual rotation axis (as indicated e.g. FIG.9A via arrows); 
a second rotor (e.g. 380 FIG.5) coupled to the second base plate (described e.g. paragraph [0102]) to rotate around a second virtual rotation axis (as indicated e.g. FIG.9A via arrows) in a direction opposite to a rotating direction of the first rotor (left vs right indicated e.g. FIG.9A); 
a follower (e.g. 320, 330, 340, 350, 360 FIG.5) in contact with the first and second rotors (380 attached to 370, 310 attached to 320 FIG.6) and reciprocating in a first direction (shown in annotated FIG.6 below) by rotation of at least one of the first and second rotors (shown/indicated e.g. Fig.7); and 
a bracket (e.g. 150 FIG.4) coupled to the first and second rotors to guide a rotation path of each of the first and second rotors (coupled and guiding as indicated FIG.13).

Regarding claim 10 KIM discloses:
a first side surface of the first rotor is in surface contact with a first side surface of the follower (shown e.g. FIG.7), and a first side surface of the second rotor is in surface contact with a second side surface of the follower (shown e.g. FIG.7) opposite to the first side surface of the follower (shown e.g. FIG.7) (see also annotated FIG.6 below).

Regarding claim 12 KIM discloses:
on a plane (planed formed on surfaces shown FIG.6), the first side surface of the follower and the second side surface of the follower are symmetric with each other with respect to a symmetry axis corresponding to a second direction (as 180 degree symmetry between 310 and 380 shown e.g. FIG.6), and the second direction is a direction perpendicular to the first direction (e.g. vertical vs horizontal) and parallel to an unfolded state of the display panel (e.g. flat atop 300, FIG.6).

    PNG
    media_image2.png
    490
    756
    media_image2.png
    Greyscale


Regarding claim 13 KIM discloses:
the bracket comprises: 
a first bracket (e.g. left of 151 FIG.13) arranged to engage with a second side surface of the first rotor to guide the rotation path of the first rotor (310 against 150 paragraph [0088]); and 
a second bracket (e.g. right of 152 FIG.13) arranged to engage with a second side surface of the second rotor to guide the rotation path of the second rotor (as described paragraph [0102]), and wherein the foldable display device comprises a first hinge group (300_1 FIg.13) comprising the first rotor, the second rotor, the first bracket, the second bracket, and the follower (e.g. shown FIG.13).

Regarding claim 14 KIM discloses:


Regarding claim 15 KIM discloses:
the follower included in the first hinge group and a follower included in the second hinge group are concurrently moved in directions opposite to each other when the display panel is folded or unfolded (as both followers move both directions each follower of 300_1 has an opposite in 300_2, as would be understood from e.g. FIG.13, paragraph [0132]).

Regarding claim 16 KIM discloses:
the follower comprises: 
a first guide hole (e.g. with 341 therein FIG.9A) in a first side surface that is in contact with the first rotor (310 attached to 320 FIG.8); and 
a second guide hole (e.g. with 342 therein FIG.9A) in a second side surface that is in contact with the second rotor (as indicated via dotted line Fig.9), and wherein widths in a horizontal direction of each of the first and second guide holes are greater than widths in a vertical direction of each of the first and second guide holes. (e.g. as shown/indicated FIG.9A)

Claim(s) 1, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US 2015/0366089).


A foldable display device comprising: 
a display panel (e.g. 490, FIG.8) comprising a first display area, a second display area (e.g. sections above 411, 412 FIG.8), and a foldable display area (e.g. section above 420 FIG.8) between the first display area and the second display area (shown FIG.8); 
a first base plate (e.g. 411 FIG.8) overlapping a portion of the foldable display area to guide folding and unfolding of the display panel (indicated FIG.8); 
a second base plate (e.g. 412 FIG.5a) overlapping another portion of the foldable display area to guide the folding and the unfolding of the display panel together with the first base plate (indicated FIG.8); 
a first rotor (e.g. 421 FIG.14) coupled to the first base plate to rotate around a first virtual rotation axis (shown e.g. FIG.5e); 
a second rotor (e.g. 426 FIG.14) coupled to the second base plate to rotate around a second virtual rotation axis in a direction opposite to a rotating direction of the first rotor (as indicated e.g. FIG.5a-FIG.5e); 
a follower (e.g. 440 FIG.14) in contact with the first and second rotors and reciprocating in a first direction by rotation of at least one of the first and second rotors (shown/indicated e.g. Fig.14); and 
a bracket (e.g. 420 FIG.14) coupled to the first and second rotors to guide a rotation path of each of the first and second rotors (as indicated FIG.8).

Regarding claim 16 PARK discloses:
the follower comprises: 

a second guide hole (e.g. 2nd 446 FIG.14) in a second side surface that is in contact with the second rotor (as indicated e.g. FIG.14), and wherein widths in a horizontal direction of each of the first and second guide holes are greater than widths in a vertical direction of each of the first and second guide holes. (e.g. as shown/indicated FIG.14)

Regarding claim 17 PARK discloses:
the first rotor comprises a first protrusion portion (e.g. 422a FIG.14) arranged on a first side surface of the first rotor to be inserted into the first guide hole (shown FIG.14) and the second rotor comprises a second protrusion portion (e.g. 427a FIG.14) arranged on a first side surface of the second rotor to be inserted into the second guide hole (shown e.g. FIG.14).

Regarding claim 18 PARK discloses:
a portion where the first protrusion portion that is in contact with an inside of the first guide hole is changed by the rotation of the first rotor (shown between left and right sides of FIG.14), and a portion where the second protrusion portion that is in contact with an inside of the second guide hole is changed by the rotation of the second rotor (also shown between left and right sides of FIG.14).

Regarding claim 19 PARK discloses:
the bracket comprises: 

a second bracket (e.g. right side of 22 Fig.2) arranged to engage with a second side surface, which is opposite side of the first side surface of the second rotor (as indicated via dotted lines Fig.9), to guide the rotation path of the second rotor (described paragraph [0036]).

Regarding claim 20 PARK discloses:
the first direction corresponds to the vertical direction (raised vertically shown e.g. Fig.8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar rotational mechanisms for housings with circuits/displays, as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            



/ADRIAN S WILSON/            Primary Examiner, Art Unit 2841